Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 5 objected to because of the following informalities:  “wherein it comprises” should read “further comprising”.  Appropriate correction is required.
Claims 6 and 7 objected to because of the following informalities:  “the protective member” should read “the thermal protection element” for consistency.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use a generic placeholder modified by functional language but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “sealing member” in claims 1-4 and 8-10. The term sealing member defines sufficient structure in order to identify it as a seal.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites the limitation "the second sealing member" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (US-Pub 2017/0059160) in view of Howell (7093440).
Regarding claims 1- 3, Bloom discloses a combustion chamber (100, fig 2) for a turbine engine (10, fig 1), in particular for an aircraft turbojet engine or turboprop engine (the combustor assembly can be used for any gas turbine engine including a turbojet or turboprop), the combustion chamber comprising: a radially outer annular shroud (108, fig 2), a radially inner annular shroud (102, fig 2) coaxial with the radially outer shroud, an end wall (116 and 118, fig 2) connecting the radially outer shroud and radially inner shroud wherein the combustion chamber comprises a first annular sealing member (178, fig 4) being radially interposed between the end wall (end wall has extension 162, fig 4, which is radially aligned with the shroud 108, the seal arm 182 being radially disposed between the two) and the radially outer shroud, wherein the combustion chamber comprises a second annular sealing member (fig 3, the inner wall has the same mounting assembly 144 on both the inner and outer shrouds, therefore it would also have a sealing member) coaxial with said radially inner and outer shrouds (the seal wraps around the shroud 102 therefore it would have to be coaxial with it) being radially interposed between the end wall and the radially inner shroud (fig 4, arm 182 is between the shroud and end wall 
Bloom does not disclose wherein each sealing member is sectorized and comprises at least two angular sectors, wherein the angular sectors are distributed over the circumference with a total angular clearance between them between 0 and 1 degree or 0 and 5mm
Howell teaches a combustion chamber seal wherein the sealing member (62, fig 4) is sectorized and comprises at least two angular sectors (see how there are two angular sectors, fig 4), the angular sectors are distributed over the circumference with a total angular clearance between them between 0 and 1 degree (the seals form two 180-degree sections col 5, lines 55-62 which forms a total of 360 degrees meaning there’s an angular clearance of 0 degrees).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combustor seal disclosed by Bloom by having the combustor seal comprise at least two sectors with a total angular clearance between 0 and 1 degree based on the teachings of Howell. One of ordinary skill in the art would recognize that segmenting the seal would allow for differential thermal expansion across the circumference of the combustor.


Regarding claim 4, Bloom discloses wherein the outer shroud of the combustion chamber comprises a cylindrical part (since shroud 108 is annular, the full outer shroud would comprise a cylindrical part), surrounding a radially outer cylindrical part (162, fig 4) of the end wall, the end wall further comprising at least one radially inner cylindrical part (fig 3, there is a corresponding inner cylindrical part to 162 on the section of the end wall) surrounding a cylindrical part of the 

Regarding claim 5, Bloom discloses wherein the combustion chamber comprises a thermal protection element (142, fig 2, it can be clearly seen the end wall comprises an end wall and a protection element downstream) location downstream of the end wall.

Regarding claim 8, Bloom as modified by Howell does not disclose what material the seals are made of.
Bloom does teach making the dome assembly of a nickel or cobalt based alloy because these metals are able to withstand being in the high temperature environment from being near the combustion chamber (par. 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the seals of Bloom of a nickel or cobalt based alloy based on the teachings in Bloom in order to allow the seals to withstand the high temperatures of the combustion chamber while allowing for sufficient thermal expansion, as suggested by Bloom (par. 0032).



Regarding claim 11, Bloom discloses a turbine engine (10, fig 1), such as an aircraft turbojet engine or a turboprop engine (Bloom discloses a turbofan engine, however the language “such as” presents the turbojet and turboprop engines as non-limiting examples of a type of turbine engine, meaning it meets the limitation), comprising a combustion chamber (26, fig 1) according to claim 1.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom in view of Howell as applied to claim 5 above, and further in view of Patel (US-Pub 2013/0247575)
Regarding claims 6, Bloom further discloses wherein the thermal protection element has a radially extending annular part (the protective member 142 extends upstream into the slot 122, fig 2) extending axially in the upstream direction.
Bloom as modified by Howell does not disclose wherein the thermal protective element is sheet metal.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal protective member disclosed by Bloom as modified by Howell by creating the thermal protective member from sheet metal based on the teachings of Patel. Making the thermal protection element from sheet metal would render the heat shield more flexible than other materials (par. 0028), as suggested by Patel.

Regarding claim 7, Bloom further discloses wherein the radially outer and inner flanges of the thermal protection element (ends of protective member 142 that extend upstream) extend axially upstream and are radially interposed respectively, between the outer shroud and the end wall, and between the inner shroud and the end wall (fig 2, end walls 118 and 116 have radial sections near shrouds 108 and 102 respectively, wherein the outer flanges of the protective member are formed radially between the two).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bloom in view of Howell as applied to claim 1 above, and further in view of Metternich (US-Pub 2016/0102864).
Regarding claim 9, Bloom as modified by Howell does not disclose wherein each sealing member has a thickness between 0.8 and 3mm
Here, Matternich teaches that changing seal thickness will vary the amount of loading and spring of the seal (par. 0036). Therefore, an ordinary skill worker would recognize that the size and thickness of the seal is a result effective variable that controls the loading on the seal and therefore the effectiveness of the seal. Thus, the claimed seal having a thickness between 0.8 

Therefore, since the general conditions of the claim, i.e. thickness of the combustor seal, were disclosed in the prior art by Metternich, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seals of Bloom as modified by Howell to have the combustor seals of Bloom have a thickness between .8 and 3,, in order to achieve appropriate loading on the seal as taught by Matternich (par. 0036). It has been held “where the general conditions of a claim are discloses in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dery (10436446) teaches a sectorized combustor sealing member. Halila (5353587) teaches a sealing member located radially between the end wall and inner and outer shrouds of a combustor. Rasmusson (US-Pub 2018/0073738) teaches a sealing member located radially between the end wall and inner and outer shrouds of a combustion chamber. Sullivan (9964307) teaches a sheet metal heat shield interface. (Howell 7051532) teaches a combustion chamber seal system. Bengtson (11029028) teaches a heat protective member with flanges pointed upstream located between an end wall radial portion and the shroud. Pidcock (10295189) teaches a heat shield made of sheet metal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	/TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741